Judgment affirmed, with costs. Memorandum: An issue of fact was presented by the evidence in this ease. The testimony of the greater number of witnesses favored the contentions of the respondent and found corroboration in the conduct of the appellant and is conformable to what would be expected in such family relations as existed here. On the other hand, the testimony of appellant finds support in the order which was given to the plaintiff. Under these circumstances, while the evidence in favor of the respondent does not Seem to us overwhelming, we are unable to say that the justice at the Special Term was not warranted in finding the greater weight of evidence in favor of respondent. All concur, except Taylor, J., who dissents and votes for reversal. (The judgment reverses a judgment of the Buffalo City Court in favor of defendant Jaskiewicz and directs judgment in favor of plaintiff against both defendants, in an action to recover for services rendered as undertaker.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.